Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2007

Smriko v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5346




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Smriko v. Atty Gen USA" (2007). 2007 Decisions. Paper 1402.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1402


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-5346


                                  SEJID SMRIKO,

                                      Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                     Respondent



                          On Petition for Review of an Order
                         of the Board of Immigration Appeals
                                (BIA No. A71-685-464)
                            Immigration Judge: Nicole Kim


                   Submitted pursuant to Third Circuit LAR 34.1(a)
                                  March 15, 2007

           Before: FUENTES, GREENBERG, and LOURIE,* Circuit Judges.

                               (Filed: March 30, 2007)


                             OPINION OF THE COURT




      *
      The Honorable Alan D. Lourie, Circuit Judge for the United States Court of
Appeals for the Federal Circuit, sitting by designation.
FUENTES, Circuit Judge.

       Sejid Smriko petitions for review of his order of removal. Because the legal issue

presented on appeal was resolved by a prior panel of this Court, we will deny the petition.

                                             I.

       Sejid Smriko is a native and citizen of Bosnia-Hergezovina who was admitted to

the United States in 1994 as a refugee. Smriko was later granted status as a lawful

permanent resident (“LPR”), but the Attorney General never formally terminated

Smriko’s refugee status. Between 1996 and 1999, Smriko was convicted three times of

retail theft offenses, and the government initiated removal proceedings against him.

Before an Immigration Judge (“IJ”), Smriko challenged the initiation of removal

proceedings, asserting that his status as refugee, which had never been revoked, insulated

him from removal. The IJ rejected this argument and ordered Smriko removed; the Board

of Immigration Appeals (“BIA”) affirmed without opinion.

       In Smriko’s first appeal to this Court, we concluded that Smriko had presented the

BIA with “novel and substantial” legal issues of statutory interpretation that the BIA

should have addressed. See Smriko v. Ashcroft, 387 F.3d 279, 281 (3d Cir. 2004).

Because it had not, but had instead employed its streamlining procedures, we remanded

for the BIA to interpret the immigration statutes relevant to Smriko’s contention. On

remand, the BIA issued an opinion concluding that a refugee who has adjusted status to

LPR can be placed in removal proceedings, even though his refugee status was never

                                            -2-
formally terminated. See In re Sejid Smriko, 23 I & N Dec. 836 (BIA 2005).

       In this appeal, Smriko challenges the BIA’s decision in Smriko, claiming it to be

an unreasonable interpretation of the relevant immigration statutes. Since briefs were

filed, however, this Court decided Romanishyn v. Attorney General, 455 F.3d 175 (3d

Cir. 2006), which resolved the issue presented here. In Romanishyn, we ruled that

Smriko was a “correct and reasonable” interpretation by the BIA, and is thereby entitled

to deference by this Court. 455 F.3d at 185. Smriko’s attorney laudably brought

Romanishyn to the attention of the panel, and recognized that it binds our resolution of

this case. See Third Circuit Internal Operating Procedure 9.1 (“It is the tradition of this

court that the holding of a panel in a precedential opinion is binding on subsequent

panels.”).

       Accordingly, Smirko’s petition for review of the BIA’s decision must be denied.




                                             -3-